Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  156240                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  HOME-OWNERS INSURANCE COMPANY,                                                                      Richard H. Bernstein
          Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  and
  AUTO-OWNERS INSURANCE COMPANY,
          Plaintiff,
  v                                                                SC: 156240
                                                                   COA: 331934
                                                                   Ingham CC: 15-000025-CK
  RICHARD JANKOWSKI and JANET
  JANKOWSKI,
            Defendants-Appellants.

  _________________________________________/

         On November, 19, 2018, the Court heard oral argument on the application for
  leave to appeal the May 11, 2017 judgment of the Court of Appeals. On order of the
  Court, the application is again considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate in the disposition of this matter because the
  Court considered it before she assumed office.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 12, 2019
           a0712
                                                                              Clerk